February 23, 1911. The opinion of the Court was delivered by
The defendant was convicted and sentenced for the misdemeanor of obstructing a public road and on appeal to this Court the judgment was affirmed June 13, 1910, and remittitur was sent down,86 S.C. 154. Thereafter, at July term, 1910, of General Sessions for Chester county, a motion for new trial on after discovered evidence was made before Judge Shipp, who dismissed the matter on the ground that he had no jurisdiction to hear the motion after the remittitur had been sent down.
The Circuit Court has jurisdiction to entertain such motion, not only while an appeal is pending in this Court, but after the remittitur has gone down. State v. Lee,80 S.C. 367, 61 S.E. 657; Mills v. Atlantic Coast Line R.R.Co., 82 S.C. 126, 63 S.E. 308.
The judgment of the Circuit Court is reversed.